Exhibit 10.1

Date

Name and Address of Officer

Dear Name of Officer:

Air Products and Chemicals, Inc. (“Air Products”) considers a sound and vital
management to be essential to protecting and enhancing its best interests and
those of its shareholders. In this connection, Air Products recognizes that, as
is the case with any publicly held corporation, the possibility of a change in
control of Air Products may develop, although no such change is now expected or
contemplated.

The Management Development and Compensation Committee of the Air Products Board
of Directors and the Board believe it imperative that the Company and the Board
be able to rely upon key members of the Company’s management to continue in
their positions and to act in the best financial interests of Air Products
shareholders in the event of a bid, offer or proposal to take control of Air
Products and following any change in control of Air Products. Therefore, the
Committee and the Board have determined that appropriate steps should be taken
to protect key members of the Company’s management against significant negative
personal financial consequences that might result from a change in control, and
to reinforce and encourage the continued attention and dedication of such key
members of management to their duties without distraction should the possibility
of a change in control of Air Products ever arise.

In order to induce you to remain in the employ of the Company and to assure your
continued dedication and the availability of your advice and counsel during the
possibility and pendency of, and following, a change in the control of Air
Products, Air Products agrees that it will provide you, or cause you to be
provided the severance benefits set forth in this change in control agreement
(“the Agreement”) in the event your employment with the Company is terminated
subsequent to a Change in Control under the circumstances described herein.



  1.   DEFINITIONS

“Act” means the Securities Exchange Act of 1934.

“Annual Incentive Plan” shall mean the Air Products and Chemicals, Inc. Annual
Incentive Plan and/or any similar, successor or substitute short-term bonus
plan, program or pay practice.

“Base Salary” shall mean your total annual salary payable by the Company in
accordance with its normal compensation practices, including any amounts
deferred pursuant to the Savings Plans or Code Section 125.

“Benefit Plans” shall have the meaning set forth in clause (F) under the
definition of Good Reason.

“Board” shall mean the Board of Directors of Air Products.

“Bonus Plans” shall have the meaning set forth in clause (C) under the
definition Good Reason.

“Cause” shall mean either of the following:



  (A)   The willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or injury or any such actual or
anticipated failure after the issuance by you of a Termination Notice for Good
Reason), over a period of not less than forty-five days after a demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties; or



  (B)   The willful engaging by you in gross misconduct materially and
demonstrably injurious to the Company; provided that no act or failure to act on
your part will be considered willful if done, or omitted to be done, by you in
good faith and with reasonable belief that your action or omission was in the
best interest of the Company, or if any member of the Board who was not a party
to such act or omission had actual knowledge of it for at least twelve months.

“Change in Control” shall mean the first to occur of:



  A.   Stock Acquisition. Any “person”, as such term is used in Sections 13(d)
and 14(d)(2) of the Act, other than Air Products, or any corporation a majority
of whose outstanding stock entitled to vote is owned, directly or indirectly, by
Air Products (a “Subsidiary”), or a trustee of an employee benefit plan
sponsored solely by Air Products and/or such a Subsidiary, is or becomes, other
than by purchase from Air Products or such a Subsidiary, the “beneficial owner”,
as such term is defined in Rule 13d-3 under the Act, directly or indirectly, of
securities of Air Products representing 30% or more of the combined voting power
of Air Products’ then outstanding voting securities. Such a Change in Control
will be deemed to have occurred on the first to occur of the date securities are
first purchased by a tender or exchange offer or, the date upon which Air
Products first learns of the acquisition of 30% or more of such securities, or
the later of the effective date of an agreement for the merger, consolidation or
other reorganization of Air Products and the date of approval thereof by a
majority of Air Products’ shareholders.



  B.   Change in Board. During any period of two consecutive years, individuals
who at the beginning of such period were members of the Board cease for any
reason to constitute at least a majority thereof, unless the election or
nomination for election by Air Products’ shareholders of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period. Such a Change in Control will
be deemed to have occurred on the date upon which the requisite majority of
directors fails to be elected by the shareholders of Air Products.



  C.   Other Events. Any other event or series of events which, notwithstanding
any other provision of this definition to the contrary, is determined, by a
majority of the outside members of the Board serving in office at the time such
event or events occur, to constitute a Change in Control of Air Products for
purposes of this Agreement. Such a Change in Control will be deemed to have
occurred on the date of such determination or on such other date as said
majority of outside members of the Board shall specify.

“Change in Control Price” shall mean the highest tender or exchange offer price
paid or to be paid for Common Stock pursuant to the offer associated with the
Change in Control (such price to be determined by the administrator of the Long
Term Incentive Plan from such source or sources of information as it shall
determine including, without limitation, the Schedule 13D or an amendment
thereto filed by the offeror pursuant to Rule 13d-1 under the Act), or the price
paid or to be paid for Common Stock under an agreement associated with the
Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Management Development and Compensation Committee of the
Board or a successor Committee of the Board.

“Common Stock” means the common stock, $1 par value, of Air Products.

“Company” means Air Products and any successor in interest thereto, and any
affiliate of Air Products in which it holds, directly or indirectly, a
controlling interest and to whom your employment has been transferred with your
consent.

“Contract Period” shall mean the period commencing on a Change in Control and
ending two years following the Change in Control.

“Disability” shall exist where, as a result of your incapacity due to physical
or mental illness or injury you have been absent from the performance of your
duties with the Company for at least six consecutive months.

“Fair Market Value” shall have the meaning set forth in the Long-Term Incentive
Plan.

“Fiscal Year” shall mean the fiscal year of the Company which commences on
October 1 of each calendar year and ends on September 30 of the following
calendar year, or such other fiscal year as the Company may adopt for keeping
its financial records.

“Good Reason” shall mean the occurrence of any of the following without your
consent:



  A.   A material adverse change, during the Contract Period, in your position
or office with the Company, or a material diminution in the duties, reporting
responsibilities and authority with the Company which you held and performed
during the ninety-day period immediately preceding the beginning of the Contract
Period, or an assignment to you of duties or responsibilities, which are
materially inconsistent with your status or position with the Company
immediately prior to the Change in Control; provided that, any of the foregoing
in connection with termination of your employment for Cause, Retirement or
Disability shall not constitute Good Reason. Your determination that any of the
foregoing has occurred shall be presumed to be correct, unless refuted by the
Company by clear and convincing evidence.



  B.   The failure by the Company to pay you a Base Salary, in substantially
equal installments conforming with the Company’s normal pay practices, at a rate
at least equal to your Base Salary rate in effect immediately before the
beginning of the Contract Period or a failure to increase such Base Salary each
year, beginning one year after the last increase in your Base Salary occurring
before the beginning of the Contract Period, by an amount which at least equals,
on a percentage basis, the average annual percentage increase in your Base
Salary during the three full Fiscal Years immediately preceding the beginning of
the Contract Period; provided, however, that the Company may reduce your Base
Salary or adjust your Base Salary on a smaller percentage basis if such
reduction or adjustment is no less favorable to you on a percentage basis than
the average annual percentage reduction or adjustment during the applicable
Fiscal Year for all Highly Compensated Employees.



  C.   The failure by the Company to continue the Annual Incentive Plan or
initiate and maintain other similar plans, programs or practices (collectively,
the “Bonus Plans”), in each case on terms that provide to you, beginning no
later than the beginning of the first Fiscal Year after the beginning of the
Contract Period, annual incentive opportunities (i) at least equal in amount to
your “Target Annual Bonus” under the Annual Incentive Plan for the Fiscal Year
immediately preceding the beginning of the Contract Period, and (ii) payable
upon the attainment of performance targets that are comparable (both in type and
level of difficulty) to those established under the Annual Incentive Plan during
the three Fiscal Years immediately preceding the beginning of the Contract
Period; provided, however, that the Company may reduce or adjust your annual
incentive opportunities to a lower amount if such reduction or adjustment is on
a basis no less favorable to you than the basis upon which it reduces or adjusts
annual incentive opportunities under the Bonus Plans or comparable plans for all
Highly Compensated Employees during the applicable Fiscal Year;



  D.   The failure by the Company to continue the Long-Term Incentive Plan or
initiate and maintain other plans, programs or practices (collectively, the
“Incentive Plans”), in each case on terms that grant to you, beginning no later
than the beginning of the first Fiscal year after the beginning of the Contract
Period, annual awards that are at least equal in the aggregate to the average
value, determined based on valuation models normatively used by publicly held
corporations of similar size to the Company in setting long term incentive
compensation levels, of your aggregate annual awards granted each year for the
last three Fiscal Years preceding the beginning of the Contract Period;
provided, however, that if the Company provides the Incentive Plans or
comparable plans for Highly Compensated Employees, the Company may maintain the
level of awards granted to you each year under the Incentive Plans at a lower
value if such benefits are determined on a basis no less favorable to you than
for all Highly Compensated Employees during the applicable Fiscal Year.



  E.   The material breach by the Company of any of its obligations under this
Agreement, any other agreement entered into by you and the Company, or a
continued arbitrary refusal by the Company to pay you your accrued benefits
under any benefit plan, program or arrangement maintained by the Company and in
which you are a participant;



  F.   A material reduction in your aggregate benefits under, or a failure by
the Company to continue in effect, any employee pension benefit or welfare
benefit plan, program or practice in which you are eligible to participate
immediately before the beginning of the Contract Period, including but not
limited to, the Pension Plans, the Savings Plans, and the Company’s life
insurance, medical, dental, health and accident, disability, severance and paid
vacation plans, programs and practices (such plans, programs and practices
herein together referred to as the “APCI Benefit Plans”), or, in lieu thereof,
to initiate and maintain other plans, programs or practices providing you with
benefits substantially similar in type and amount to those under the APCI
Benefit Plans, with your aggregate benefits under the APCI Benefit Plans and
such similar benefit plans (together, the “Benefit Plans”) being comparable in
type and amount to your benefits under the APCI Benefit Plans immediately before
the beginning of the Contract Period, or the Company’s failure to maintain for
you any other material fringe benefit or perquisite enjoyed by you immediately
before the beginning of the Contract Period; provided however that the Company
may reduce or adjust the aggregate benefits payable to you if such reduction is
on a basis no less favorable to you than the basis on which the Company reduces
or adjusts aggregate benefits payable with respect to Highly Compensated
Employees.



  G.   Any purported termination of your employment for Disability or for Cause
which is effected in breach of the procedures required in Section 3.



  H.   The breach by the Company of its obligations to obtain the written
assumption of this Agreement by any successor of the Company prior to the
effectiveness of any such succession.



  I.   A requirement by the Company that you relocate your principal place of
employment by more than fifty (50) miles from the location in effect immediately
prior to the Change in Control.

Notwithstanding anything to the contrary contained herein, your termination of
employment will not be treated as for Good Reason as the result of the
occurrence of any event specified in the foregoing clauses A through I (each
such event, a “Good Reason Event”) unless, within 90 days following the
occurrence of such event, you provide written notice to the Company of the
occurrence of such event, which notice sets forth the exact nature of the event
and the conduct required to cure such event. The Company will have 30 days from
the receipt of such notice within which to cure such event (such period, the
“Cure Period”). If, during the Cure Period, such event is remedied, you will not
be permitted to terminate your employment for Good Reason. If, at the end of the
Cure Period, the Good Reason Event has not been remedied, your voluntary
termination of employment will be treated as for Good Reason during the 90-day
period that follows the end of the Cure Period. If you terminate employment
during such 90-day period, so long as you have delivered the written notice to
the Company of the occurrence of the Good Reason Event at any time prior to the
expiration of this Agreement, for purposes of the payments, benefits and other
entitlements under this Agreement, the termination of your employment pursuant
thereto shall be deemed to be a termination before the expiration of this
Agreement. If you do not terminate employment during such 90-day period, you
will not be permitted to terminate employment and receive the payments and
benefits set forth under this Agreement as a result of such Good Reason Event.

“Gross-Up Payment” shall have the meaning set forth in clause 4(B)(v).

“Highly Compensated Employees” shall mean the highest paid one percent of
employees of the Company together with all corporations, partnerships, trusts,
or other entities controlling, controlled by, or under common control with, the
Company.

“Incentive Plans” shall have the meaning set forth in clause (D) under the
definition of Good Reason.

“Long Term Incentive Plan” shall mean the Air Products and Chemicals, Inc. Long
Term Incentive Plan and/or any similar, successor or substitute long-term
incentive compensation plan or program.

“Notice Date” shall mean the date a Termination Notice prepared by the Company
or you is received by you or the Company, respectively.

“Payments” shall have the meaning set forth in clause 4(B)(v).

“Pension Plans” shall mean, the Air Products and Chemicals, Inc. Pension Plan
for Salaried Employees, as amended from time to time together with any similar,
succeeding or substitute plan, and the Supplementary Pension Plan of Air
Products and Chemicals, Inc. as amended from time to time, together with any
similar, succeeding or substitute plan, and any private annuity or pension
agreement between you and the Company.

“Retirement” shall mean (1) your voluntary retirement before with an immediate
non-actuarially reduced pension under the Pension Plans, provided that
Termination for Good Reason before attaining normal retirement age under the
Pension Plans shall not be deemed a Retirement for purposes of this Agreement
even though you are eligible for and elect to receive, an immediate
non-actuarially reduced pension under the Pension Plans, or (2) Termination of
Employment in accordance with any retirement arrangement other than under the
Pension Plans which is established with your consent with respect to you,
provided that Termination for Good Reason shall not be deemed a Retirement for
purposes of this Agreement even though you are eligible to retire, and receive
benefits under, any such retirement arrangement, or (3) mandatory retirement as
set forth under a policy of the Company as it existed prior to the Change in
Control or as agreed to by you following a Change in Control.

“Retirement Savings Plan” shall mean the Air Products and Chemicals, Inc.
Retirement Savings Plan, as amended from time to time, together with any
similar, succeeding or substitute plan.

“Safe Harbor Amount” shall have the meaning set forth in clause 4(B)(v).

“Savings Plans” shall mean the Air Products and Chemicals, Inc. Retirement
Savings Plan, as amended from time to time, together with any similar,
succeeding or substitute plan, and the Air Products and Chemicals, Inc. Deferred
Compensation Plan, as amended from time to time, together with any similar,
succeeding or substitute plan.

“Section 409A” shall mean Section 409A of the Code and the regulations
thereunder as in effect from time to time.

“Target Annual Bonus” shall mean your target bonus under the Annual Incentive
Plan which is approved by the Committee for the applicable Fiscal Year or, if no
such target bonus has been determined for such Fiscal Year, such target bonus
for the most recent Fiscal Year for which one was determined;

“Termination Date” means the effective date of a Termination of Employment for
any reason, including death, Disability, or Retirement, whether by the Company
or you, subject to subsection 3B.

“Termination”, “Termination of Employment” or “Termination of your Employment”
shall mean the termination of your employment with the Company, whether by you
or the Company.

“Termination Notice” shall mean the notice required by Subsection 3A.

2. TERM OF AGREEMENT

This Agreement will commence on the date of your signing hereof and will
continue while you are in the active employment of the Company until 30
September 2008 and, beginning on 1 October 2008 and each one year anniversary
thereof, the term of this Agreement will automatically be extended for one
additional year unless, at least (90) ninety days prior to such date, either
party gives written notice to the other that it does not wish to extend this
Agreement. Notwithstanding any such written notice, if a Change in Control shall
have occurred prior to receipt of the notice or does occur within (90) ninety
days of receipt of the notice, the attempted termination of the Agreement by the
Company shall be ineffective and the Agreement shall continue until the end of
the Contract Period. If a Change in Control otherwise occurs during the term of
this Agreement, this Agreement will continue in effect until the end of the
Contract Period.

3. TERMINATION PROCEDURES

A. Termination Notice. During the Contract Period, any Termination of Employment
by the Company or by you must be communicated by a written Termination Notice to
the other party hereto. The “Termination Notice” must (i) specify the
Termination Date; (ii) indicate the specific provisions in this Agreement, if
any, applicable to the Termination and set forth in reasonable detail the facts
and circumstances, if any, claimed to provide a basis for application of the
provision so indicated; and (iii) if given by the Company to you for other than
Disability or Cause, specify, with supporting calculations, the amount the
Company believes to be payable to you under this Agreement as a result of such
Termination.

B. Termination Date. “Termination Date” shall be: (i) if your employment is
terminated due to your death, the date of your death, (ii) if your employment is
terminated for Disability, at least forty-five days after the Termination Notice
is given (provided that you have not returned to the full-time performance of
your duties during such period), and (iii) if your employment is terminated for
any other reason, the date specified in the Termination Notice by the party
giving the Notice, which date must be at least forty-five days after the
Termination Notice if given by the Company for any reason other than Cause.

4. COMPENSATION UPON TERMINATION OF EMPLOYMENT.

A. Termination for Cause, Death, Disability, or Retirement. If during the
Contract Period the Company terminates your employment for Cause, or your
employment terminates due to death, Disability or Retirement, the Company shall
pay to you as soon as practicable but no later than 30 days after the
Termination Date (i) your Base Salary to the extent earned but unpaid as of the
Termination Date and vacation pay accrued through the Termination Date, plus
(ii) any benefits or awards which have been earned by you or become payable to
you under any policy or employee compensation or benefit plan of the Company.
The benefits payable to you due to your death, Disability, Retirement or other
Termination of Employment under all Benefit Plans, Bonus Plans and Incentive
Plans in which you are participating before such Termination of Employment, will
be paid as provided under such plans and the Company will have no further
obligation.

B. Termination other than for Cause, Death, Retirement or Disability or for Good
Reason. If during the Contract Period the Company terminates your employment
other than for death, Retirement, Disability or Cause (it being understood that
a purported termination for Disability or Cause which is disputed and finally
determined not to have been proper or which is not effected in accordance with
the procedures required in Section 3 will be a Termination other than for Cause
or Disability), or you terminate your employment for Good Reason, then Air
Products will provide you or cause you to be provided the payments and benefits
described below in this Subsection 4B.

(i) Cash Payment. The Company will pay to you on or before the fifth day
following your Termination Date, a lump sum cash payment equal to the sum of the
following amounts:

(a) Your earned but unpaid Base Salary through your Termination Date at the
higher of the rate in effect on the Termination Date or the rate in effect
immediately before any purported reduction in your Base Salary constituting Good
Reason and the vacation pay that you accrued through the Termination Date.

(b) The product of (I) the amount of the Target Annual Bonus for which you would
have been eligible if you had been employed by the Company on the last day of
the Fiscal Year (or other bonus performance cycle that includes your Termination
Date), multiplied by (II) a fraction of which the numerator is the number of
days which have elapsed through the Termination Date in such Fiscal Year (or, if
applicable, such other bonus performance cycle that includes your Termination
Date) and the denominator is 365 (or, if applicable, the number of days in such
other performance cycle that includes your Termination Date).

(c) Two [three for Grandfathered Executives] times the sum of (I) your Base
Salary at the rate required by subparagraph (i)(a) above and (II) the Company
matching contributions made and/or accrued in respect of your contributions to
or deferrals under the Savings Plans during and/or for the last full Fiscal Year
of the Company preceding your Termination Date.

(d) Two [three for Grandfathered Executives] times the Target Annual Bonus for
the Fiscal Year or other bonus performance cycle in which your Termination Date
occurs.

(e) (I)  If you are a participant in the Pension Plans and are not a Core
Contribution Participant under the Retirement Savings Plan, a pension payment
equal to the sum of (I) the difference between the actuarial present values as
of the Termination Date of your accrued vested pension benefits under the
Pension Plans and those pension benefits calculated by adding two [three for
Grandfathered Executives] years of service to the actual service credited under
such plans for benefit accrual and vesting purposes, and (II) the actuarial
present value as of the Termination Date of any early retirement subsidy
available under the Pension Plans (as in effect immediately prior to the
beginning of the Contract Period), for which you are not eligible due to
termination before satisfying age and service requirements for such subsidy, the
value of such subsidy to be calculated on your benefit with the two [three for
Grandfathered Executives] additional years of credited service described in (I).
For purposes of determining present values in calculating the pension payment,
it shall be assumed that your benefit will commence in the form of a straight
life annuity on the later of the Termination Date or the date on which you could
retire and commence a benefit under the Pension Plans without reduction for
commencement before the normal retirement date under such Pension Plans were you
employed by the Company on such date. The interest rate used for such purposes
shall be the average of the average monthly yields for municipal bonds published
monthly by Moodys Investors’ Service Inc. for the three months immediately
preceding your Termination Date. For purposes of determining actuarial present
values in calculating the pension payment, life expectancy assumptions most
frequently used by the Pension Plans’ actuaries for other purposes shall be
used. The calculation of the pension payment described in this subparagraph
shall be made by a nationally recognized firm of enrolled actuaries acceptable
to you and the Company. The Company shall pay the reasonable fees and expenses
of such actuarial firm. The calculation made by such actuarial firm shall be
binding on you and the Company; or

(II)  If you are a Core Contribution Participant in the Retirement Savings Plan,
a payment (in lieu of the payment described in clause (I) above) equal to the
Company Core Contributions and Core Credits (as defined in the Savings Plans)
that you would have received under the Savings Plans during the two-year period
following the Termination Date assuming that (i) you remained actively employed
by the Company during such two-year period, (ii) your Base Salary continued at
the higher of the rate in effect on the Termination Date or the rate in effect
immediately prior to any purported reduction in your Base Salary constituting
Good Reason and (iii) your Annual Incentive Plan awards were equal in amount to
the higher of the most recent award received prior to the Termination Date and
the average of the awards available to you under the Annual Incentive Plan
during and/or for each of the three full Fiscal Years immediately preceding the
beginning of the Contract Period.

(f) For purposes of subparagraphs (i)(c), (i)(d) and (i)(e) of this
Subsection 4B, in the event you have attained age 63 on or [62 for Grandfathered
Executives] before your Termination Date, the amounts payable shall be reduced
to an amount which bears the same proportion to the unreduced amount as the
number of months preceding your sixty-fifth birthday bears to twenty four
[thirty six for Grandfathered Executives].

(g) The amount of the payment described in (a)-(f) shall be reduced to the
extent of any severance or redundancy benefit or payment sponsored by the
Company and/or provided or required by applicable law or regulation, which is
received by you on account of your Termination of Employment.

(h) If the amount of the payment described in (a) — (g) above cannot be finally
determined on or before the fifth day following the Termination Date, the
Company will pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payment and will pay the remainder of
such payment as soon as the amount thereof can be determined but in no event
later than the thirtieth day after your Termination Date.

(ii) Insurance and Welfare Benefit Plans. The Company will provide for you and
your dependents for two [three for Grandfathered Executives] years following
your Termination Date, benefits equivalent to those provided by the Company
under all life insurance, medical, dental, health and accident, long term
disability, long term care plans or programs in which you were participating on
your Termination Date or, in the event of a reduction in such benefits
constituting Good Reason, equivalent to those provided immediately before such
reduction; provided that, such benefits will not be provided beyond the period
of time during which they would have been provided to you under such plans or
programs, as in effect on your Termination Date or immediately before a
reduction constituting Good Reason, had you not been Terminated other than for
death, Retirement, Disability or Cause or Terminated for Good Reason, and such
benefits will be provided for at least the period during which they would have
been provided to you were this Agreement not in effect. In the event of your
death during such two [three for Grandfathered Executives] year period, benefits
in respect of you or to your beneficiaries will be provided in accordance with
the terms of such plans or programs as if you were actively employed by the
Company on the date of your death. Any continuation of benefits pursuant to this
subparagraph shall not run concurrent with any continuation rights provided
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and for purposes of applying COBRA with respect to your
coverage under any group health plan, the end of coverage under this
subparagraph shall be deemed to be the date of a qualifying event resulting from
the termination of a covered employee. Except as specifically permitted by
Section 409A, the coverage provided to you during any calendar year will not
(A) affect the coverage to be provided to you in any other calendar year and
(B) be subject to liquidation or exchange for another benefit. Notwithstanding
anything herein to the contrary, the cost of continued benefits provided
pursuant to this clause (ii) shall be shared by you and the Company in the same
proportion and on the same terms as such costs were shared by you and the
Company prior to your Termination Date or the proportion and terms in effect
immediately prior to any purported change constituting Good Reason.

(iii) Legal Fees and Expenses. The Company will reimburse you for all legal and
other fees and expenses incurred by you as a result of Termination of
Employment, including without limitation all such fees and expenses, if any,
reasonably incurred in verifying the amount of the benefits owed by the Company
under this Agreement, in contesting or disputing the fact or nature of any such
Termination, in seeking to obtain or enforce any right or benefit provided by
this Agreement and/or in connection with any tax audit or proceeding with
respect to payments made or to be made hereunder. The Company will pay, to the
fullest extent permitted by law, all legal fees and expenses which you may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company of the validity or enforceability of, or liability under or as a
result of, any provision of this Agreement or any guarantee of performance
thereof. Any payment to you by the Company under this clause (iii) shall be
limited to expenses incurred by you prior to the tenth anniversary of the
expiration of this Agreement. All reimbursable expenses shall be reimbursed to
you as promptly as practicable and in any event not later than the last day of
the calendar year after the calendar year in which the expenses are incurred.
The amount of expenses eligible for reimbursement during any calendar year will
not (A) affect the amount of expenses eligible for reimbursement in any other
calendar year or(B) be subject to liquidation or exchange for another benefit.

(iv) Outplacement Counseling. The Company shall, within 30 days of the
Termination Date, make available to you at the Company’s expense, outplacement
counseling at times and locations that are convenient to you, with a nationally
recognized outplacement counseling firm. You may select the organizations that
will provide the outplacement counseling. The outplacement services will be
provided for a period of 12 months following the Termination Date.

(v) Excise Tax. If any payment, distribution or acceleration of benefits,
compensation or rights that is made by the Company to you or for your benefit,
pursuant to this Agreement or otherwise (collectively, “Payments”), results in a
liability to you for the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) and the aggregate amount of the Payments is not less than 110% of
the maximum amount of Payments you would be able to receive without incurring a
liability for the Excise Tax (such maximum amount, the “Safe Harbor Amount”),
you will be entitled to receive an additional payment (the “Gross-Up Payment”)
in an amount such that, after payment by you of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, you will
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. If the aggregate amount of Payments that you receive under this
Agreement is less than 110% of the Safe Harbor Amount your Payments under the
Agreement will be reduced to the Safe Harbor Amount; provided that the Payments
to be reduced will be determined by you. The amount of the Excise Tax liability
(including whether any such tax is properly applied), the Gross-Up Payment and
the Safe Harbor Amount shall be determined by a nationally recognized public
accounting firm acceptable to you and the Company, which firm shall provide you
with a written opinion of the amount of the excise tax liability, if any. The
Company shall pay the reasonable fees and expenses of such accounting firm. The
determination of the firm shall be binding on you and the Company. Any Gross-Up
Payment paid to you under this clause (v) shall be paid as soon as practicable
and before the underlying taxes are due and payable.

(vi) Interest on Unpaid Amounts. The Company shall pay you interest, compounded
quarterly, on any unpaid amount determined to be payable by the Company to you
under this Agreement from the date such amount would first have been payable to
you during the Contract Period in accordance with the provisions of this
Agreement until paid, such interest to be calculated on the basis of 120% of the
applicable federal funds rate, as provided for in Section 1274(c) of the Code,
in effect from time to time during the period of such nonpayment.

(vii) Mitigation. You shall not be obligated to seek other employment or take
any other action to mitigate the amounts payable to you under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned as result of your employment by another
employer, except that any continued insurance and welfare benefits provided for
by paragraph (ii) shall not duplicate any benefits that are provided to you and
your family by such other employer and shall be secondary to any coverage
provided by such other employer.

C. Tax Withholding: Survival of Obligations. Any payments provided for under
this Agreement shall be paid net of any applicable withholding required under
federal, state or local law. The obligations of the Company set forth in this
Section 4 shall survive your Termination of Employment and the end of the
Contract Period to the extent not previously performed in full.

5. LONG-TERM INCENTIVE PLAN BENEFITS.

Any awards granted to you under the Long-Term Incentive Plan after the date
hereof shall be treated in connection with a Change in Control as follows:

A. All stock options and stock appreciation rights that have been outstanding as
of the Change in Control for a period of at least 6 months will become
immediately exercisable in full for the period of their remaining stated term;
provided that the acceleration of the exercisability of any stock option or
stock appreciation right that has not been outstanding for a period of at least
six months shall occur on the first day following the end of such six-month
period. Notwithstanding the foregoing provisions of this Subsection 4(A), all or
a portion of your outstanding stock options and stock appreciation rights may,
at the discretion of the Committee, be required to be surrendered by you upon
consummation of the Change in Control for cancellation in exchange for a cash
payment for each such stock option. The cash payment received for each share
subject to such stock option shall be 100% of the amount, if any, by which
(i) the Change in Control Price exceeds (ii) the Fair Market Value of a share of
Common Stock on the date of grant of such stock option or stock appreciation
right. Such payments shall be made as soon as practicable but no later than 30
days after the Change in Control.

B. All restrictions applicable to an outstanding award of restricted stock shall
lapse immediately upon the occurrence of a Change in Control regardless of the
scheduled lapse of such restrictions. Notwithstanding the foregoing provisions
of this Subsection 4(C), all or a portion of your outstanding shares of
restricted stock may, at the discretion of the Committee, be required to be
surrendered by you upon consummation of the Change in Control in exchange for a
cash payment for each share of restricted stock equal to the Change in Control
Price. Any such payment shall be made as soon as practicable but no later than
30 days after the Change in Control.

C. All outstanding deferred stock units that are not subject to performance
vesting conditions shall, as of the Change in Control, become fully vested and
nonforfeitable (to the extent not already vested and nonforfeitable) and all
such deferred stock units (together with any dividend equivalents for the period
for which such deferred stock units have been outstanding) shall be paid in full
notwithstanding that the deferral periods as to such deferred stock units have
not been completed. Such payment shall be in shares of Common Stock (or, at the
discretion of the Committee, in cash equal to the Change in Control Price
multiplied by the number of deferred stock units in respect of which the payment
is being made) and shall be made as soon as practicable but no later than
30 days after the occurrence of a Change in Control; provided that payments in
respect of deferred stock units that are subject to the requirements under
Section 409A will be made in accordance with the applicable Award Agreement.
Dividend equivalent rights in respect of deferred stock units shall be converted
to Common Stock by dividing (i) the value of such dividend equivalent rights as
of the Change in Control by (ii) the Change in Control Price.

D. As of the Change in Control, the Board or committee thereof shall waive the
performance conditions applicable to each deferred stock unit award that is
subject to performance vesting conditions, but only with respect to the number
of deferred stock units determined by multiplying (i) the number of deferred
stock units under the award that would have became vested and nonforfeitable if
you or the Company (as applicable) had attained the target level of performance
with respect to the award by (ii) a fraction, the numerator of which is the
number of days that shall have elapsed since the beginning of the applicable
performance period and the denominator of which is the total number of days in
such performance period. Such vested deferred stock units, together with any
dividends equivalent in respect of such deferred stock units, shall be payable
in Common Stock (or, at the discretion of the Committee, in cash equal to the
Change in Control Price multiplied by the number of deferred stock units in
respect of which the payment is being made) and such payment shall be made as
soon as practicable but no later than 30 days after the Change in Control;
provided that payments in respect of deferred stock units that are subject to
the requirements under Section 409A will be made in accordance with the
applicable Award Agreement. Dividend equivalent rights in respect of deferred
stock units, shall be converted to Common Stock by dividing (i) the value of
such dividend equivalent rights as of the Change in Control by (ii) the Change
in Control Price.

E. For purposes of this Section 5, fractional shares of Common Stock shall be
rounded up to the next highest whole share of stock.

6. INDEMNIFICATION

If you are made a party or threatened to be made a party to or are otherwise
involved at any time before or during the Contract Period in any action, suit or
proceeding, other than one instituted by you or by the Internal Revenue Service,
whether civil, criminal, administrative or investigative (hereinafter a
“proceeding”) by reason of the fact that you are a party to this Agreement, you
will be indemnified and held harmless by the Company, to the fullest extent
permitted by applicable law (regardless of the outcome of the proceeding),
against all expense, liability and loss (including attorney’s fees, judgments,
fines and amounts paid in settlement) reasonably incurred or suffered by you in
connection therewith. You will notify the Company in the event of the
commencement or threat of commencement of any proceeding in respect of which
indemnity may be sought under this Section.

The Company will at its expense participate in and assume the defense of any
such proceeding, including the employment of counsel chosen by it (and as to
whom you have no reasonable objection) and the payment of the fees and
disbursements of such counsel. You will cooperate with the Company in respect of
such defense and may retain separate counsel at your expense to participate in
such defense. In the event that, in the opinion of your counsel, you and the
Company or any other executive represented by the Company’s counsel in such
proceeding have a conflict of interest in respect of the proceeding, then you
may employ counsel as separate counsel to represent or defend you in the
proceeding and the Company will pay for the reasonable fees and disbursements of
such counsel. The provisions of this paragraph shall be inapplicable to any
proceeding instituted by the Company during the Contract Period which shall, as
to your defense and fees and expenses thereof, be governed by paragraph (iii) of
Subsection 4B hereof.

Your rights under this Section 5 are not exclusive of any other right which you
may have or hereafter acquire under any statute, certificate of incorporation,
by-law, agreement, insurance policy or otherwise, and shall survive your
Termination of Employment and the end of the Contract Period.

7. SUCCESSORS; BINDING AGREEMENT

Air Products will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Air Products, to expressly, by written agreement in
form and substance satisfactory to you, assume and agree to perform this
Agreement in the same manner and to the same extent that Air Products would be
required to perform it if no such succession had taken place. As used in this
Agreement, during the Contract Period “Air Products” means Air Products as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 6 or which becomes bound by all the terms and provisions of this
Agreement by operation of law or otherwise.

This Agreement will inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees, but neither this Agreement nor any of your
rights or obligations hereunder may be assigned or pledged by you. If you should
die while any amounts would still be payable to you under Subsection 4B hereof
if you had continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

8. NOTICE

For purposes of this Agreement, notices and all other communications provided
for in this Agreement must be in writing and will be deemed to have been duly
given when delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, as to you, addressed to your address set forth on
the first page of this Agreement, and as to Air Products, addressed to the
address printed on the first page of this Agreement or such other location as
you know to be the chief executive offices of Air Products directed to the
attention of the chief executive officer of Air Products with a copy to the
secretary of Air Products. You and Air Products may change your respective
notice addresses hereunder by furnishing such new address to the other in
writing in accordance herewith, except that notices of change of address will be
effective only upon receipt.

9. MISCELLANEOUS

A. Amendment; Waiver. Except as specifically provided in clause 9(G)(iv), no
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by you and the
Company’s chief executive officer or another officer of the Company specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

Notwithstanding the foregoing, prior to a Change in Control the Company may
unilaterally amend this Agreement as may from time to time be required to assure
that this Agreement does not violate or cause the Company to be in violation of
applicable law or that any payment provided for hereunder would not be
prohibited by applicable law; provided that all other employment or other
agreements between the Company and other key members of its management
substantially similar to this Agreement are similarly amended at such time.

B. Nondisclosure. You hereby ratify and affirm, and agree to be bound by, the
terms and provisions of your Employee Patent and Confidential Information
Agreement with the Company dated 27 May 1975 (your “Employee Agreement”) during
the Contract Period and thereafter in accordance with the terms of your Employee
Agreement, which Agreement is incorporated by reference herein and made a part
hereof as if set forth in full herein.

C. Exclusive Agreement. Except for your Employee Agreement and any similar,
succeeding or substitute agreement between you and the Company, no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Notwithstanding any other provision of this
Agreement, this Agreement does not affect the Company’s right to terminate your
employment or to alter your compensation, benefits, position or other terms and
conditions of employment with the Company prior to a Change in Control, or your
right to resign from employment with the Company prior to a Change in Control,
and any such termination, resignation or other action with respect to your terms
and conditions of employment prior to a Change in Control will give rise to no
rights or obligations in either of the parties hereto under this Agreement.

D. Other Plans and Programs. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any benefit, bonus, incentive or
other plan or program provided by the Company and for which you may qualify, nor
shall anything herein limit or otherwise affect such rights as you may have
under any such plan or program. Except as expressly provided herein, amounts
which are vested benefits or which you are otherwise entitled to receive under
any plan or program of the Company at or subsequent to your Termination Date
shall be payable in accordance with such plan or program, unless you should
expressly waive your rights thereto in writing.

E. Governing Law; Validity; References to Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. All references herein to sections of the Act or the Code shall
be deemed also to refer to any successor provisions to such sections.

F. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

G. Section 409A.

(i) It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

(ii) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owed by you to the Company or any of its affiliates.

(iii) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the first business day after such
six-month period.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement and any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A. In any case,
except as specifically provided in clause 4(B)(v), you are solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on you or for your account in connection with any Company Plan (including any
taxes and penalties under Section 409A), and neither the Company nor any
affiliate shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

Sincerely,

AIR PRODUCTS AND CHEMICALS, INC.

By:
Title:


